DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/22/2021. Claims 1 – 20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-8, 10-13, 15-16, and 19-20 are objected to because of the following informalities:  
As per claim 7, the term “executable” in line 2 raises question as to whether the features following are limiting, or merely refer to intended use.  This similarly applies to claims 8 and 10-13.
As per claim 13, it appears that “the sorted plurality of short cut menus” in line 8 should be e.g. “the sorted plurality of short cut menus or icons” for clarity and consistency.  This similarly applies to claim 19.
As per claim 15, “changing a configured of the preconfigured task” requires correction in line 3.
As per claim 16, it is unclear whether the “one of the word, phrase, and sentence” in line 3 is referring to “at least one of a word, phrase or sentence” in claim 14, or is different.
As per claim 20, the comma in “display,” in line 4 should be removed.  The term “GUI” should be spelled out in the second to last line with the abbreviation in parenthesis following.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the at least one word, phrase, or sentence included in the first user utterance is provided from another electronic device”.  However, claim 1 from which claim 5 depends recites “receive a first user utterance through the microphone” and the microphone is part of the “electronic device”, i.e. the same electronic device.  This appears to be contradictory.  As such, the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1; note cited in IDS dated 10/26/2021) in view of Kim et al. (US 20140092007 A1; note cited in IDS dated 10/26/2021) and Shiu et al. (US 20130141331 A1; note cited in IDS dated 10/26/2021).
As per independent claim 1, Bringert teaches an electronic device comprising: 
a display (e.g. in paragraph 32); 
a microphone (e.g. in paragraph 31); 
a communication circuit (e.g. in paragraph 33); 
a processor operatively connected to the display, the microphone, and the communication circuit (e.g. in paragraphs 25-26 and figure 1); and 
a memory operatively connected to the processor, wherein the memory stores instructions (e.g. in paragraph 27) that, when executed, cause the processor to: 
determine that words, phrases and/or sentences are mapped to a plurality of tasks (e.g. in paragraphs 55-56 and 62, “command string… Play Song All You Need Is Love”, etc.); 
receive a first user utterance through the microphone when the electronic device is not communicatively coupled to an external display device (e.g. in paragraphs 24, 55-56 and 62-64, e.g. “"Favorite Song"” and figure 1); 
execute a task corresponding to at least one of a word, phrase or sentence included in the first user utterance (e.g. in paragraphs 62-64, “launch a multimedia player and play the song "All You Need Is Love" by The Beatles”), wherein the task is preconfigured by a user (e.g. in paragraph 62, “a user may be able to configure or customize particular trigger words of phrases and associate those customize trigger words or phrases with particular applications or other computing, communications, or entertainment tasks”), 
but does not specifically teach access a database in which words, phrases and/or sentences are mapped to tasks, executing a task as indicated by the mapping of the database; and after receiving the first user utterance, when the electronic device is communicatively coupled to the external display device, display, on the external display device, at least one of a text and a graphic user interface (GUI) indicating the at least one of the word, phrase or sentence included in the first user utterance and corresponding with the executed task.  
However, Kim teaches an electronic device accessing a database in which words, phrases and/or sentences are mapped to tasks (e.g. in paragraph 60 and figure 5 showing structured set of data, i.e. database, “a plurality of control command information (`control command information 1, `control command information 2`, `control command information 3`, etc.) corresponding to the plurality of voice recognition commands”), executing a task as indicated by the mapping of the database (e.g. in paragraph 65, “performs operations by referring to the control command information corresponding to the voice recognition commands”), and after receiving a first user utterance, displaying, on a display device of the electronic device, at least one of a text and a graphic user interface (GUI) indicating the at least one of the word, phrase or sentence included in the first user utterance and corresponding with the executed task (e.g. in paragraphs 73-74 and figure 13, “user may easily view the voice commands that the user has previously said, through the UI”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bringert to include the teachings of Kim for the purpose of facilitating access to voice commands and allowing a user to easily view and/or perform voice commands.  
Shiu teaches when an electronic device is communicatively coupled to an external display device, displaying, on the external display device, a mirrored display of a display device of the electronic device (e.g. in paragraphs 11 and 57-59, “where the signal strength may be strong enough for establishing the wireless connection… Mirror to TV… display on the display device 10”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the combination to include the mirroring of Shiu for the purpose of allowing presentation of displayed contents on a bigger screen.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the preconfigured task includes a plurality of processes (e.g. Bringert, in paragraph 62).

As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the plurality of processes are executed using a plurality of applications (e.g. Bringert, in paragraphs 61-62). 

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the communication circuit includes at least one of a universal serial bus (USB), high-definition multimedia interface (HDMI), d- subminiature (D-SUB), and an optical interface (e.g. Bringert, in paragraph 33).

As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches after receiving the first user utterance, when the electronic device is not communicatively coupled to the external display device, display the at least one of the text and the GUI on the display (e.g. Kim, in paragraphs 73-74 and figure 13).

As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches output a notification prompting generation of at least one of the text and the GUI, based on at least one of user preference, time, a location of the electronic device, and a device setting state of the electronic device (e.g. Kim, in paragraphs 73-74 and figure 13; Shiu, in paragraphs 57-59).  

	Claims 14 and 18 are the method claims corresponding to device claims 1 and 12, and are rejected under the same reasons set forth.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1) and Shiu et al. (US 20130141331 A1) as applied above, and further in view of Shen (US 20150189356 A1; note cited in IDS dated 10/26/2021).
As per claim 5, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the at least one word, phrase, or sentence included in the first user utterance is provided from another electronic device.  
However, Shen teaches voice input provided from another electronic device (e.g. in paragraph 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Shen for the purpose of additionally using other available means for input (also amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1) and Shiu et al. (US 20130141331 A1) as applied above, and further in view of Monson et al. (US 20130090930 A1; note cited in IDS dated 10/26/2021).
As per claim 6, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the at least one of the text and the GUI is displayed in at least one of a web browser, a user interface of an application program, a quick toolbar, and a home screen.  
However, Monson teaches displaying at least one of text and GUI in at least one of a web browser, a user interface of an application program, a quick toolbar, and a home screen (e.g. in paragraphs 3-4 and figures 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Monson for the purpose of allowing a user to understand available speech commands for various contexts (also amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

Claims 8, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1) and Shiu et al. (US 20130141331 A1) as applied above, and further in view of Gordon et al. (US 10051103 B1; note cited in IDS dated 10/26/2021).
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches after receiving the first user utterance, when the electronic device is communicatively coupled to the external display device, displaying the at least one of the text and the GUI (e.g. Kim, in paragraphs 73-74 and figure 13; Shiu, in paragraphs 57-59), 
but does not specifically teach change a configuration of the preconfigured task, based on inputs detected to the at least one of the text and the GUI.   
However, Gordon teaches changing a configuration of a preconfigured task, based on inputs detected to at least one of text and GUI (e.g. in column 24 lines 18-33 and column 27 line 59 – column 28 line 4, “a user may modify an instruction, including adding and/or removing triggers and/or actions… instruction may be displayed on a GUI… the instruction may be displayed with interactive elements (e.g. ability to modify and/or change the one or more triggers and/or actions, etc.)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Gordon for the purpose of allowing a user to easily modify processes associated with a task.

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches wherein the preconfigured task includes a plurality of processes, and wherein changing a configuration of the preconfigured task includes at least one of changing an execution order for the plurality of processes, and deleting at least one of the plurality of processes (e.g. Bringert, in paragraphs 61-62; Gordon, in column 24 lines 30-33). 

As per claim 13, the rejection of claim 1 is incorporated and Bringert further teaches wherein, when the at least one of the word, phrase, or sentence is a prestored as a quick command (e.g. in paragraph 62), but does not specifically teach when the at least one of the text and the GUI includes a short cut menu or icon corresponding to the quick command, the instructions are further executable to cause the processor to: when the quick command includes a plurality of quick commands, sort a plurality of short cut menus or icons corresponding to the quick commands, based on respective usage frequencies of each of the plurality of quick commands, and display the sorted plurality of short cut menus on the external display device.  
However, Gordon teaches when at least one of text and GUI includes a short cut menu or icon corresponding to a quick command and when the quick command includes a plurality of quick commands, display a plurality of short cut menus or icons corresponding to the quick commands, for each of the plurality of quick commands, and display the plurality of short cut menus on a display device (e.g. in column 42 lines 5-17 and figure 11 item 1108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Gordon for the purpose of presenting relevant commands and/or associated information.  
Kim teaches sorting items based on respective usage frequencies for each of the items and displaying the sorted items (e.g. in paragraphs 73-74, “display the list of the stored voice commands in which the voice commands 132 are sorted in order of how many times the voice commands 132 have been said by a user”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kim for the purpose of allowing a user to easily view and/or access commands in an organized manner.  
Shiu teaches displaying, on the external display device, a mirrored display of a display of the electronic device (e.g. in paragraphs 11 and 57-59, “where the signal strength may be strong enough for establishing the wireless connection… Mirror to TV… display on the display device 10”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the combination to include the mirroring of Shiu for the purpose of allowing presentation of displayed contents on a bigger screen.

As per claim 15, the rejection of claim 1 is incorporated, but the combination does not specifically teach receiving an input editing the at least one of the text and the GUI; and changing a configured of the preconfigured task based on the input editing the at least one of the text and the GUI.   
However, Gordon teaches receiving an input editing at least one of text and GUI and changing a configured of a preconfigured task based on the input editing the at least one of the text and the GUI (e.g. in column 24 lines 18-33 and column 27 line 59 – column 28 line 4, “a user may modify an instruction, including adding and/or removing triggers and/or actions… instruction may be displayed on a GUI… the instruction may be displayed with interactive elements (e.g. ability to modify and/or change the one or more triggers and/or actions, etc.)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Gordon for the purpose of allowing a user to easily modify processes associated with a task.

Claim 19 is the method claim corresponding to device claim 13, and is rejected under the same reasons set forth.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1) and Shiu et al. (US 20130141331 A1) as applied above, and further in view of Rubenstein (US 20050179540 A1; note cited in IDS dated 10/26/2021).
As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches after receiving the first user utterance, when the electronic device is communicatively coupled to the external display device, displaying at least one of the word, phrase and sentence associated with the at least one of the text and the GUI (e.g. Bringert, paragraph 62; Kim, in paragraphs 73-74 and figure 13; Shiu, in paragraphs 57-59), 
but does not specifically teach change the at least one of the word, phrase and sentence, based an input editing the at least one of the text and the GUI.  
However, Rubenstein teaches change at least one of a word, phrase and sentence, based an input editing at least one of text and GUI (e.g. in paragraphs 89 and 93, “voice command interface program product 45 and configured to assign each of a plurality of preferably customer or user specific/specified voice command terms or phrases, e.g., labels 79 (see FIG. 5A)… editing the initializer 75 (see FIG. 5A) by a user…pre-assigned voice command voice command can also be edited to change the identification or name of the voice command (label 79)” and figure 5A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the combination to include the mirroring of Rubenstein for the purpose of allowing modification of voice commands.

As per claim 16, the rejection of claim 14 is incorporated, but the combination does not specifically teach receiving an input editing the at least one of the text and the GUI; and changing one of the word, phrase, and sentence based on the received input.  
However, Rubenstein teaches receiving an input editing at least one of text and GUI and changing one of a word, phrase, and sentence based on the received input (e.g. in paragraphs 89 and 93, “voice command interface program product 45 and configured to assign each of a plurality of preferably customer or user specific/specified voice command terms or phrases, e.g., labels 79 (see FIG. 5A)… editing the initializer 75 (see FIG. 5A) by a user…pre-assigned voice command voice command can also be edited to change the identification or name of the voice command (label 79)” and figure 5A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the combination to include the mirroring of Rubenstein for the purpose of allowing modification of voice commands.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1) and Shiu et al. (US 20130141331 A1) as applied above, and further in view of Sierra et al. (US 20160117793 A1; note cited in IDS dated 10/26/2021).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches when receiving an execution request to the at least one of the text and the GUI, identify an application corresponding to the preconfigured task (e.g. e.g. Kim, in paragraphs 73-75; Bringert, paragraph 62), 
but does not specifically teach selectively output an execution screen of the identified application on the external display device or the display, based on whether the identified application is included on a prespecified list.  
However, Sierra teaches selectively output an execution screen of an identified application on an external display device or a display, based on whether the identified application is included on a prespecified list (e.g. in paragraphs 46-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sierra for the purpose of determining where applications can or are to be displayed.

	Claim 17 is the method claim corresponding to device claim 11, and is rejected under the same reasons set forth.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bringert et al. (US 20130085755 A1) in view of Kim et al. (US 20140092007 A1).
As per independent claim 20, Bringert teaches an electronic device comprising: 
a display (e.g. in paragraph 32); 
a microphone (e.g. in paragraph 31); 
a processor operatively connected to the display, and the microphone (e.g. in paragraphs 25-26 and figure 1); and 
a memory operatively connected to the processor, wherein the memory stores instructions (e.g. in paragraph 27) that, when executed, cause the processor to: 
determine that words, phrases and/or sentences are mapped to a plurality of tasks (e.g. in paragraphs 55-56 and 62, “command string… Play Song All You Need Is Love”, etc.);
receive a first user utterance through the microphone (e.g. in paragraphs 24, 55-56 and 62-64, e.g. “"Favorite Song"” and figure 1); 
execute a task corresponding to at least one of a word, phrase or sentence included in the first user utterance (e.g. in paragraphs 62-64, “launch a multimedia player and play the song "All You Need Is Love" by The Beatles”), wherein the task is preconfigured by a user (e.g. in paragraph 62, “a user may be able to configure or customize particular trigger words of phrases and associate those customize trigger words or phrases with particular applications or other computing, communications, or entertainment tasks”), 
but does not specifically teach access a database in which words, phrases and/or sentences are mapped to tasks, executing a task as indicated by the mapping of the database; and display a text and/or a GUI indicating the at least one of the word, phrase or sentence on the display, based on settings for the word, phrase, or sentence.  
However, Kim teaches accessing a database in which words, phrases and/or sentences are mapped to tasks (e.g. in paragraph 60 and figure 5 showing structured set of data, i.e. database, “a plurality of control command information (`control command information 1, `control command information 2`, `control command information 3`, etc.) corresponding to the plurality of voice recognition commands”), executing a task as indicated by the mapping of the database (e.g. in paragraph 65, “performs operations by referring to the control command information corresponding to the voice recognition commands”), and displaying a text and/or a GUI indicating the at least one of the word, phrase or sentence on the display, based on settings for the word, phrase, or sentence (e.g. in paragraphs 73-76 and figure 13, “user may easily view the voice commands that the user has previously said, through the UI”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bringert to include the teachings of Kim for the purpose of facilitating access to voice commands and allowing a user to easily view and/or perform voice commands.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Lee et al. (US 20160240189 A1 cited in IDS dated 10/26/2021) teaches “"Let's go home" spoken… a control instruction of a first control process that corresponds to "search for nearby gas stations" and a control instruction of a second control process that corresponds to "make a phone call home" may be executed simultaneously” (e.g. in paragraphs 88-90 and figure 4).
Jang et al. (US 20170213569 A1) teaches “the electronic device 200 may display the phrases “Annyeonghaseyo” 1520 and “Mannaseo bangapsimnida” 1521 on the second display” (e.g. in paragraph 193).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        11/05/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176